Citation Nr: 1124524	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  08-23 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether the appellant is eligible to receive Dependency and Indemnity Compensation (DIC) benefits as the surviving spouse of the Veteran.


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1968 to January 1989.  The Veteran died in July 2006.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 decision of the RO.

The appellant testified at a hearing held before the undersigned Veterans Law Judge sitting at the RO in May 2009.  A transcript of the hearing has been associated with the claims file.

The Board remanded the case to the RO in March 2010 for further development of the record.


FINDINGS OF FACT

1.  The appellant and the Veteran are not shown to have legally married prior to March 2006 when they were residing in Florida, where he denied in June of that year.

2.  The appellant and the Veteran are not shown to have intended to enter into a common-law marriage at any time while they were residing in Arkansas or after moving to Florida.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran for the purpose of VA death benefits have not been met.  38 U.S.C.A. §§ 101(3), 103, 5107 (West 2002); 38 C.F.R. §§ 3.52, 3.102, 3.205 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, provides, among other things, for notice and assistance to claimants under certain circumstances.  Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  When the law and not the evidence are dispositive of the claim, VCAA is not applicable.  See id. at 132.  

In this case, VCAA notice is not required because the underlying issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  For these reasons, the Board concludes that no further notification or development of evidence is required.


II.  Merits of the Claim for Recognition as the Surviving Spouse for Purposes of Receiving VA Benefits

Preliminarily, the Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss the evidence submitted by the appellant or on her behalf in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed hereinbelow.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

In October 2006, the appellant filed an application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse based on her claimed status as the surviving spouse of the Veteran.

A valid marriage may be established by various types of documentary evidence, together with the appellant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by the evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(a).

In jurisdictions where marriages other than by ceremony are recognized, the marriage may be established by the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as a result of the relationship.  38 C.F.R. § 3.205(a)(6).

This evidence should be supplemented by affidavits or certified statements from two or more persons who know, as the result of personal observation, the reputed relationship which existed between the parties to the alleged marriage, including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a)(6).

Where an attempted marriage is invalid by reason of legal impediment, VA laws allows for certain attempted marriages to be nevertheless "deemed valid" if certain legal requirements are met.

Basically, such an attempted marriage will be "deemed valid" if: (a) the attempted marriage occurred one year or more before the Veteran died, or existed for any period of time if a child was born of the purported marriage or born to them before such marriage; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the veteran continuously from the date of the attempted marriage until his death; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  38 U.S.C.A. §103(a); 38 C.F.R. § 3.52.

Where a surviving spouse has submitted proof of marriage in accordance with 38 C.F.R. § 3.205(a) and also meets the requirements of 38 C.F.R. § 3.52, the claimant's signed statement that he or she had no knowledge of an impediment to the marriage to the veteran will be accepted, in the absence of information to the contrary, as proof of that fact.  38 C.F.R. § 3.205(c).

VA General Counsel has provided an authoritative interpretation of the 38 U.S.C.A. § 103(a) and 38 C.F.R. § 3.52 in a Precedent Opinion dated June 17, 1991.  The General Counsel held that the requirement of a marriage ceremony by a jurisdiction, which does not recognize common-law marriage, constitutes a "legal impediment" to a purported marriage for purposes of establishing a deemed-valid marriage under 38 U.S.C.A. § 103(a).  VAOPGCPREC 58-91 (June 17, 1991).

In other words, where it is established that a claimant for gratuitous veterans' death benefits entered into a marriage with a veteran without knowledge of the existence of a legal impediment to that marriage, and thereafter cohabitated with the veteran for one year or more immediately preceding the veteran's death, such marriage will be deemed to be valid.

The Court of Appeals for Veterans Claims has also issued pertinent directives in this regard in Colon v. Brown, 9 Vet. App 104 (1996).  Specifically, in cases such as the appellant's, the claimant must be given an opportunity to submit a signed statement pursuant to 38 C.F.R. § 3.205(c), indicating that she had no knowledge of an impediment to the marriage.  

The Court indicated that, if the appellant was unaware of the impediment, then an otherwise invalid common-law marriage could be deemed valid.  See also Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

For purposes of establishing proof of a common-law marriage, the supporting evidence should include affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.

This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R.§ 3.205(a)(6)-(7), (b)-(c).

The threshold issue in this case is whether the appellant qualifies as a surviving spouse for purposes of entitlement to death benefits.  

In the present case, in March 2006, the appellant married the Veteran who died in July 2006, less than one year later.  They had no children together.  He retired from the Air Force in 1989, more than 15 years prior to the legal marriage.

In order to show her eligibility to receive DIC benefits, the appellant asserts the existence of a union that preceded the legal March 2006 marriage.

The appellant testified that she and the Veteran had cohabited in Arkansas prior to and after the Veteran's divorce from a previous spouse in November 1998.  They moved to Florida in August 2004 and continued to cohabit until the Veteran's death.

As noted, a spouse of a veteran is a person whose marriage to the veteran is valid according to the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  

A fair reading of the controlling VA law allows that the appellant to show a valid marriage that existed more than one year prior to the veteran's death under the laws of Arkansas or Florida.  See 38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2010).   

In support of her claim, the appellant has submitted various lay statements.  Specifically, there are statements in support of common-law marriage from M.Q., M.D., S.L., and SL.  She also submitted a copy of a consumer credit document, motor vehicle registration, bank cards and general power of attorney.  

The appellant also submitted a manufactured home retail installment contract, which she and the Veteran had signed.  A VA outpatient progress notes reflected that the Veteran had presented himself with his wife.  (See May 2003 VA Outpatient Progress Notes).  The evidence indicates that the appellant is asserting that she and the Veteran held themselves out as being married.

In May 2009, the appellant testified, in part, that the Veteran was reluctant to get married because of his prior divorces.  (See May 2009 Hearing Transcript p. 8).  She further stated that they "were happy just going along," but his mother pushed the issue of marriage.  (Id. at 28).

The Board finds that there is little evidence that the Veteran and appellant held themselves out as being married.  Moreover, neither the state of Arkansas nor Florida recognizes common-law marriage.  See Ark. Const. Amend.  83; Rockefeller v. Rockefeller, 980 S.W.2d 255, 259 (Ark. 1998) (citing Brissett v. Sykes, 855 S.W.2d 330 (Ark. 1993); Fox v. Fox, 444 S.W.2d 865 (Ark. 1969)).

Effective on January 1, 1968, the state of Florida abolished common law marriages.  See F.S.A. § 741.211 (West 2010).  Common law marriages entered into prior to that date remained valid; however, the Veteran and appellant did not satisfy this requirement.  An exception exists for attempts to enter into marriages in substantial compliance with Chapter 741.  See F.S.A. § 741.211.  This pertains only to those who attempt to satisfy the formal marriage license process.  See, e.g., F.S.A. § 741.01.

Nevertheless, where an attempted marriage is invalid by reason of legal impediment, VA law allows for such marriage to be "deemed valid" if: (a) the attempted marriage occurred one year or more before the veteran died; (b) the claimant entered into the marriage without knowledge of the impediment; (c) the claimant cohabited with the veteran continuously from the date of the attempted marriage until his death; and (d) no other claimant has been found to be entitled to gratuitous VA death benefits.  38 C.F.R. § 3.52.  All four of the requirements must be met.  

The term legal impediment includes the requirement of a marriage ceremony and license by a jurisdiction, which does not recognize common-law marriages.  See VAOPGCPREC 58-91.  

An appellant's signed statement that she had no knowledge of an impediment to a marriage to the veteran will be accepted as proof of the fact, in the absence of information to the contrary.  38 C.F.R.§ 3.205 (c); Colon v. Brown, 9 Vet. App. 104, 107-08 (1996); Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

In this case, there is showing that the appellant and the Veteran ever attempted to enter into valid common-law marriage.  Despite the evidence suggesting that the appellant and the Veteran shared living accommodations and expenses incident thereto, the appellant has testified that she was unaware if the concept of common-law marriage was recognized in Arkansas or Florida.  This would suggest, moreover, that there was never any real intent on the part of both parties to enter into a -law marriage prior to the time that the Veteran became seriously ill.  
To the extent that the appellant now asserts that their ceremonial marriage in Florida was actually delayed for incidental reasons, their earlier reaching of an agreement to be married in accordance with the laws of the State of Florida could not mark the date of a "deemed valid" marriage in this case.  (See August 2008 Form 9).  
In fact, this would suggest that the parties were aware that they had not entered into a common-law marriage either in Arkansas (where they initially cohabitated while he was still married) or later in Florida prior to actually being married.  
Clearly, at some time while residing in Florida, the parties decided to marry, but this decision in and of itself shows that they knew that they were not legally married.  While there are equitable factors in favor of the appellant in this case, the law specially requires that the parties be married for one year prior to the Veteran's death.  
Here, on this record, the Board finds no basis for concluding that the appellant and the Veteran ever intended to enter into a common-law marriage prior to their actual ceremonial marriage in Florida within one year of his death.

Based the foregoing, the appellant has failed to establish her status as a surviving spouse of the Veteran at the time of his death.  As such, she is not an eligible claimant for purposes of receiving DIC benefits.  

The Board is sympathetic to the appellant's circumstances.  However, the Board is bound by the controlling law and regulations.  See 38 U.S.C.A. § 7104(c).  

Accordingly, the Board concludes that the appellant cannot be recognized as the surviving spouse of the Veteran for purpose of receiving VA benefits, such that the claim must be denied as a matter of law.  See Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).  


ORDER

The claim for the appellant's recognition as the Veteran's surviving spouse for purposes of receiving VA death benefits is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeal  

Department of Veterans Affairs


